Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 1 of 8 Page ID #:293



  1
  2
  3                                                                       O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    HOWARD ITEN,                      )   Case No. CV 21-00486 DDP (JEMx)
                                        )
12                      Plaintiff,      )
                                        )
13         v.                           )   ORDER GRANTING DEFENDANT’S MOTION
                                        )   TO DISMISS [15][16]
14    COUNTY OF LOS ANGELES,            )
                                        )
15                   Defendant.         )
      ___________________________       )
16
17         Presently before the court is Defendant County of Los Angeles
18    (“the County”)’s Motion to Dismiss.       Having considered the
19    submissions of the parties and heard oral argument, the court
20    grants the motion and adopts the following Order.
21    I.   Background
22         Plaintiff Howard Iten is part-owner of a commercially zoned
23    property in the County of Los Angeles.       (Complaint ¶ 8.)     Beginning
24    in March 2020, the County imposed a moratorium on commercial tenant
25    evictions for nonpayment of rent related to the COVID-19 global
26    pandemic (“the Moratorium”).1     (Id. ¶ 18(I); Declaration of Kathryn
27
28         1
             The term “tenant” excludes commercial tenants “that are
      multi-national, publicly-traded, or have more than 100 employees.”
      (Declaration of Kathryn D. Valois, Ex. A at § 3(a).)
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 2 of 8 Page ID #:294



  1   D. Valois, Ex. A.)    The Moratorium prohibits the eviction of a
  2   commercial tenant for nonpayment of rent or late fees “if the
  3   Tenant demonstrates an inability to pay rent and/or such related
  4   charges due to Financial Impacts related to COVID-19 . . . and the
  5   Tenant has provided notice to the Landlord within seven (7) days
  6   after the date that rent /and or such related charges were due,
  7   unless extenuating circumstances exist, that the Tenant is unable
  8   to pay.”   (Moratorium § V(A)(1).)       Commercial tenants with fewer
  9   than ten employees may satisfy these notice requirements with a
10    self-certification.    (Moratorium § V(B)(2).)      Such tenants have
11    twelve months from the expiration of the Moratorium, currently
12    scheduled for September 30, 2021, to repay any unpaid rent.
13    (Moratorium § V(C)(2)(a).)     The Moratorium also prohibits
14    harassment of tenants, including any attempt to evict a tenant
15    “based upon facts which the Landlord has no reasonable cause to
16    believe to be true or upon a legal theory which is untenable under
17    the facts known to the Landlord.”2       (Moratorium § VIII(I).)
18    Failure to comply with the Moratorium may result in civil
19    penalties, including fines of up to $5,000 per day, and is
20    punishable as a misdemeanor.      (Moratorium § X(A),(B).)
21         Plaintiff has “had a number of issues” with his commercial
22    tenant over the past several years, including failure to pay rent
23    and unauthorized alterations to the property, resulting in building
24    code violations.    (Compl. ¶ 23.)    In April 2020, the tenant
25    informed Plaintiff that the tenant “is very adversely affected by
26
27         2
             No Landlord is liable for harassment for pursuing eviction
28    “unless and until the Tenant has obtained a favorable termination
      of that action.” (Moratorium § VIII(I).)

                                           2
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 3 of 8 Page ID #:295



  1   Covid 19 and . . . will not be able to pay the rent.”          (Id.)
  2   Plaintiff’s tenant did not pay rent for the next several months.
  3   (Id.)
  4         The tenant’s lease expired at the end of August 2020.         (Compl.
  5   ¶ 24.)    Notwithstanding the tenant’s nonpayment of rent and the
  6   other “issues,” Plaintiff entered into a new, five-year lease with
  7   the tenant, reasoning that so doing would increase the chances that
  8   Plaintiff would recover past-due rent.        (Id.)    The new lease
  9   requires the tenant to pay both base rent and $3,200 in past-due
10    rent every month.    (Compl. ¶ 26.)       Although the new lease went into
11    effect on September 1, 2020, the tenant has not made any rent
12    payments.   (Compl. ¶ 28.)    Sometime in October 2020, the tenant
13    conveyed to Plaintiff that “times are tough and [the tenant] will
14    not be able to pay the full amount on time.”          (Id. ¶ 29.)
15    Plaintiff alleges that, but for the Moratorium, he would
16    immediately evict his tenant.      (Compl. ¶ 31.)     Plaintiff’s
17    Complaint brings a single cause of action, alleging that the
18    Moratorium’s ban on commercial evictions violates Plaintiff’s
19    rights under the Constitution’s Contracts Clause.3         The County now
20    moves to dismiss Plaintiff’s Complaint.
21    II.   Legal Standard
22          A complaint will survive a motion to dismiss when it
23    “contain[s] sufficient factual matter, accepted as true, to state a
24    claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
25    556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
26    U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
27
            3
28          “ No State shall . . . pass any . . . Law impairing the
      Obligation of Contracts . . . .” U.S. Const. art. I, § 10, cl. 1.

                                            3
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 4 of 8 Page ID #:296



  1   court must “accept as true all allegations of material fact and
  2   must construe those facts in the light most favorable to the
  3   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
  4   Although a complaint need not include “detailed factual
  5   allegations,” it must offer “more than an unadorned,
  6   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
  7   678.   Conclusory allegations or allegations that are no more than a
  8   statement of a legal conclusion “are not entitled to the assumption
  9   of truth.” Id. at 679. In other words, a pleading that merely
10    offers “labels and conclusions,” a “formulaic recitation of the
11    elements,” or “naked assertions” will not be sufficient to state a
12    claim upon which relief can be granted. Id. at 678 (citations and
13    internal quotation marks omitted).
14           “When there are well-pleaded factual allegations, a court
15    should assume their veracity and then determine whether they
16    plausibly give rise to an entitlement of relief.”         Iqbal,556 U.S.
17    at 679.   Plaintiffs must allege “plausible grounds to infer” that
18    their claims rise “above the speculative level.”         Twombly, 550 U.S.
19    at 555-56.    “Determining whether a complaint states a plausible
20    claim for relief” is “a context-specific task that requires the
21    reviewing court to draw on its judicial experience and common
22    sense.”   Iqbal, 556 U.S. at 679.
23    III. Discussion
24           The County contends that Plaintiff’s Complaint must be
25    dismissed because, under the facts alleged, the Moratorium did not
26    cause any injury to Plaintiff.      (Motion at 19.)     Although not
27    framed precisely as such, this argument presents a question of
28

                                           4
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 5 of 8 Page ID #:297



  1   standing.4   “Standing under Article III of the Constitution has
  2   three basic elements: (1) an “injury in fact,” which is neither
  3   conjectural nor hypothetical; (2) causation, such that a causal
  4   connection between the alleged injury and offensive conduct is
  5   established; and (3) redressability, or a likelihood that the
  6   injury will be redressed by a favorable decision.         Nat’l Fed’n of
  7   the Blind of California v. Uber Techs., Inc., 103 F. Supp. 3d 1073,
  8   1078 (N.D. Cal. 2015) (citing Lujan v. Defenders of Wildlife, 504
  9   U.S. 555, 560–61 (1992)).     If, as the County contends, the
10    Moratorium does not prevent Plaintiff from evicting his tenant,
11    then as a matter of course, the Moratorium cannot have caused
12    Plaintiff any injury.
13         The Moratorium only prohibits the eviction of a commercial
14    tenant if (1) “the Tenant demonstrates an inability to pay rent . .
15    . due to Financial Impacts related to COVID-19” and (2) “the Tenant
16    has provided notice to the Landlord within seven (7) days after the
17    date that rent [was] due,” unless (3) “extenuating circumstances
18    exist.”   As alleged in the Complaint, Plaintiff’s tenant owed rent
19    under the current lease beginning on September 1, 2020.          The tenant
20    did not, however, provide any notice to Plaintiff of inability to
21    pay until over a month later.      Furthermore, when the tenant finally
22    contacted Plaintiff’s property management company in October and
23    gave notice of inability to pay, the tenant stated only that “times
24
25         4
             For reasons that are not clear to the court, the County
26    relies upon Sateriale v. R.J. Reynolds Tobacco Co., 697 F.3d 777,
      793 (9th Cir. 2012). The cited discussion, however, concerns
27    consumers’ failure to allege their own reliance upon an allegedly
      fraudulent advertising statement for purposes of a claim under
28    California’s unfair competition law. The relevance of that
      discussion to the matter at hand is not apparent.

                                           5
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 6 of 8 Page ID #:298



  1   are tough,” with no reference to COVID-19.        Thus, the County
  2   asserts, the tenant did not give timely or adequate notice of
  3   COVID-related inability to pay rent, and therefore does not fall
  4   under the Moratorium’s eviction protections.
  5           Plaintiff contends that, notwithstanding the tenant’s failures
  6   to comply with the Moratorium’s explicit conditions, this Court can
  7   infer that (1) the tenant’s inability to pay is related to COVID
  8   and (2) “extenuating circumstances” excuse the tenant’s lack of
  9   timely notice, and thus the Moratorium does apply, preventing
10    Plaintiff from evicting his tenant.       With respect to the tenant’s
11    inability to pay, construing the facts in the light most favorable
12    to the Plaintiff, the court agrees.       Plaintiff alleges that the
13    tenant failed to make any rent payments between April and October
14    2020.       The tenant unequivocally stated in April that his failure to
15    make rent was attributable to COVID-19.       Although the tenant made
16    no similar representation with respect to its obligations under the
17    current lease, it is plausible that the COVID-related difficulties
18    that rendered it impossible for the tenant to pay rent in the
19    spring of 2020 similarly impacted the tenant’s ability to pay rent
20    in September 2020, particularly in light of the persistence of the
21    COVID-19 pandemic and the tenant’s eventual representation that
22    “times are tough.”5
23
24            5
             As Plaintiff points out, and as discussed below, the
25    Moratorium is also drafted in a way that requires landlords to err
      on the side of caution, at peril of significant civil fines and
26    possible criminal liability. Indeed, a broad reading of “related
      to COVID-19” is consistent with the “well-accepted principle that
27    remedial legislation . . . is to be given a liberal construction
      consistent with [its] overriding purpose . . . .” United States v.
28    Article of Drug . . . Bacto-Unidisk . . ., 394 U.S. 784, 798
      (1969).

                                            6
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 7 of 8 Page ID #:299



  1        There appears to be no dispute that the tenant’s notice of his
  2   inability to pay rent was not timely.       Nevertheless, the Moratorium
  3   may still apply to preclude Plaintiff from evicting the tenant if
  4   the tenant’s untimely notice resulted from “extenuating
  5   circumstances.”    The court agrees with Plaintiff that a broad
  6   reading of “extenuating circumstances” is consistent with the
  7   “well-accepted principle that remedial legislation . . . is to be
  8   given a liberal construction consistent with [its] overriding
  9   purpose . . . .”    United States v. Article of Drug . . .
10    Bacto-Unidisk . . ., 394 U.S. 784, 798 (1969).        Plaintiff is also
11    correct in noting that the Moratorium is drafted in a way that
12    requires landlords to err on the side of caution, at peril of
13    significant civil fines and possible criminal liability.          But here,
14    Plaintiff does not ask that this Court liberally construe
15    “extenuating circumstances” to encompass a particular factual
16    scenario, or that the court infer from some other fact about the
17    tenant that the tenant was unable to give timely notice.          Rather,
18    Plaintiff would have this court assume the existence of some other,
19    unpleaded fact that might qualify as an “extenuating circumstance.”
20    This, the court cannot do.     “The court is bound to give plaintiff
21    the benefit of every reasonable inference to be drawn from the
22    ‘well-pleaded’ allegations of the complaint.        Thus, the plaintiff
23    need not necessarily plead a particular fact if that fact is a
24    reasonable inference from facts properly alleged.         Nevertheless, it
25    is inappropriate to assume that the plaintiff can prove facts which
26    it has not alleged . . . .”     Keen v. Am. Home Mortg. Servicing,
27    Inc., 664 F. Supp. 2d 1086, 1092 (E.D. Cal. 2009) (internal
28    quotation marks and citations omitted) (citing Associated Gen.

                                           7
Case 2:21-cv-00486-DDP-JEM Document 31 Filed 09/15/21 Page 8 of 8 Page ID #:300



  1   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
  2   U.S. 519, 526 (1983); Retail Clerks Int’l Ass’n v. Schermerhorn,
  3   373 U.S. 746, 753 n. 6 (1963).      The fact that the tenant failed to
  4   pay rent because “times are tough” cannot support an inference that
  5   some extenuating circumstance prevented the tenant from providing
  6   landlord with the timely notice the Moratorium requires.
  7         Because, under the facts alleged, Plaintiff’s tenant does not
  8   appear to qualify for the Moratorium’s protections, Plaintiff has
  9   not adequately alleged that the Moratorium caused him any injury.
10    Accordingly, Plaintiff’s complaint must be dismissed for lack of
11    standing.6
12    IV.   Conclusion
13          For the reasons stated above, the County’s Motion to Dismiss
14    is GRANTED.   Plaintiff’s Complaint is DISMISSED, with leave to
15    amend.    Any amended complaint shall be filed within fourteen days
16    of the date of this Order.
17
18
19    IT IS SO ORDERED.
20
21
22    Dated: SEPTEMBER 15, 2021
                                                  DEAN D. PREGERSON
23                                                United States District Judge
24
25
26
27          6
             Having concluded that Plaintiff lacks standing, the court
28    need not address the County’s argument under Jacobson v.
      Commonwealth of Massachusetts, 197 U.S. 11 (1905).

                                           8
